Title: To George Washington from Colonel George Baylor, 11 May 1778
From: Baylor, George
To: Washington, George


                    
                        Dear Sir
                        Fredericksburg [Va.] May 11th 1778
                    
                    Your favor of the third instant I receivd by Capt. Lewis and shall endeavour to merit your approbation, by dispaching the business in which I am engaged.
                    I have not heard from Colo. Bland respecting your orders for sending the Recruits and Horses to Camp in Squads. but I have agreeable to your former directions sent off forty Men and fifty Horses. they left this two days since.
                    
                    On my arrival in Virginia I engaged of Mr Hunter Six Hundred Swords and Pistols most of which are in forwardness, but there are not many of them finished. If you would have more made than what are already bespoke, be so obliging as to inform me of it.
                    Capt. Lewis is exceedingly mistaken in the information which he gave you, respecting the appointments of Cornets in my Regiment. I have not made a single appointment, neither did I propose doing it without your directions; which you will be satisfied of, by my letter of the 4th instant. I have adapted the very plan and conduct, which you recommend in your last letter, respecting the Gentlemen who have applyd to get into the Regiment and am by no means under an absolute promis to any of them.
                    There is a vacancy in the Regiment, occationed by Capt. Fielding Lewis declining to continue in it and am happy in the appointment of Mr Fitzhugh. ⟨Illegible⟩ I am to acknowlige in a most singular manner your favor of your own hand, and shall pay the most particular attention to it. I am render’d exceedingly unhappy by supposing that you are lead to believe (I think I may say from misinformation) that I have acted an assuming carrecter, which of all others I would most wish to avoid. If I have in any instance conducted myself in this manner, it has been from inattension or an unwillingness to trouble you in ma⟨tters⟩ which I suppos’d not worthy of your attension.
                    I have just receivd a supply of money from Congress which will enable me to go on in the purchasing of Horses &c. I am Dear Sir with the greatest respect your most obt and very Hble Servant
                    
                        George Baylor
                    
                